Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-4, 6, 8-9, 11-14, 16-19, 21-22, 26-27, 46-51 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 1, 16) “generating a bonus gameplay session and incorporating at least one input from at least one non-most valuable player (non-MVP) player into the bonus gameplay session being played by at least one most valuable player (MVP), wherein the at least one MVP comprises a player having met a predefined criterion in a multi-player video game gameplay session completed prior to the bonus gameplay session and the at least one non-MVP player comprises any player in the multi-player video game gameplay session that is not the MVP, wherein the bonus gameplay session is at least partially generated by a computer system and at least partially transmitted to a plurality of end user devices and wherein the computer system includes one or more processors executing a video game streaming application for generating and streaming the gameplay session, the method comprising: determining if a threshold number of the non-MVP players exists to trigger a generation of a plurality of game event options for potential inclusion in the bonus gameplay session; based on said determination, generating the plurality of game event options; 
Enabling player participation in bonus game play sessions is well known in the art. For instance, Willette et al. (2017/0001111) in view of Sterchi et al. (2005/0113158) teaches enabling player participation in bonus game play sessions. However, Willette in view of Sterchi is silent on “generating a bonus gameplay session and incorporating at least one input from at least one non-most valuable player (non-MVP) player into the bonus gameplay session being played by at least one most valuable player (MVP), wherein the at least one MVP comprises a player having met a predefined criterion in a multi-player video game gameplay session completed prior to the bonus gameplay 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JASON T YEN/Primary Examiner, Art Unit 3715